Citation Nr: 0706948	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post left Achilles tendon rupture, left 
ankle.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition

4.  Entitlement to service connection for a right wrist 
condition

5.  Entitlement to service connection for a skin condition of 
the heels, feet, and toes.

6.  Entitlement to service connection for a left shoulder 
condition.

7.  Entitlement to service connection for arthritic gout, 
left foot.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
September 1977 and from May 1979 to August 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In a July 2002 rating decision, in pertinent part, the RO 
granted service connection and assigned an initial 10 percent 
rating for status post left Achilles tendon rupture, left 
ankle, effective September 1, 2001 and denied service 
connection for a right knee condition, a left knee condition, 
a right wrist condition, and a skin condition of the heels, 
feet, and toes.

In a September 2005 rating decision, the RO denied service 
connection for a left shoulder condition and for arthritic 
gout, left foot.  

In March 2006, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted duplicate evidence to the Board, waiving initial RO 
consideration of the evidence.  

The Board has characterized the claim for a higher initial 
rating in light of the decision in Fenderson v. West, 12 Vet. 
App. 119 (1999) (distinguishing original claims from claims 
for increase for already service-connected disability).

The Board's decision on the claims for service connection for 
a right knee condition, a left knee condition, a right wrist 
condition, a skin condition of the heels, feet, and toes, a 
left shoulder condition, and arthritic gout, left foot are 
set forth below.  The claim for a higher initial rating for 
status post left Achilles tendon rupture, left ankle is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a right or left knee condition.

2.  The preponderance of the evidence establishes that the 
veteran's treatment for tenosynovitis, De Quervain's right 
hand and wrist in service was acute and transitory in nature 
and resolved without residual, and that he does not manifest 
a current condition of the right wrist.

3.   There is no competent medical evidence to show that the 
veteran has any currently manifested clinical disability 
associated with a left shoulder condition.

4.  While the veteran was treated in service for bilateral 
heel calluses, plantar warts, and recurrent plantar fasciiti, 
there is no competent post-service evidence that establishes 
that the veteran currently has a skin condition of the feet, 
heels and toes.

5.  The veteran's currently diagnosed arthritic gout, left 
foot-was not shown in service or for three years thereafter, 
and there is no medical evidence or opinion even suggesting a 
nexus between such disability and the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
condition are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The criteria for service connection for a left knee 
condition are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  The criteria for service connection for a skin condition 
of the feet, heels, and toes are not met. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for a right wrist 
condition are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

5. The criteria for service connection for a left shoulder 
condition are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

6.  The criteria for service connection for arthritic gout, 
left foot, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in November 2001, September 2004, January 2005, 
August 2005, and February 2006 which asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the November 2001 letter was sent to the veteran 
prior to the issuance of the July 2002 rating decision and 
the September 2004, January 2005, and August 2005 letters 
were sent the veteran prior to the issuance of the September 
2005 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records, VA 
outpatient records, and private medical records are 
associated with the claims file.  The veteran was afforded VA 
examinations in March 2002 and in March 2005; reports of 
which are of record.  He was offered the opportunity to 
testify at a Board hearing, and did so at a March 2006 
hearing at the RO.  The hearing transcript also is of record.  
In addition, the veteran submitted additional duplicate 
evidence during his hearing with a waiver of initial RO 
consideration.  Moreover, the veteran and his representative 
have been given the opportunity to submit evidence and 
argument to support his claims, which they have done. 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to any of the 
claims on appeal that has not been obtained.

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  The veteran 
was also provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for each 
of the disabilities on appeal in a March 2006 letter.  Thus, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required. This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service. If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).
 
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   
Service connection may also be granted for any injury or  
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances,  
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right and Left Knee Conditions

In this case, service medical records reflect that the 
veteran was seen with occasional complaints of bilateral knee 
pain.   He was noted to have a history of chondromalacia, 
bilaterally.  Periodic x-rays of both knees were normal with 
no sign of abnormalities in either knee.  On retirement 
examination in March 2001, it was noted that the veteran 
complained of bilateral knee pain without any evidence of 
arthritic changes on x-ray.  On VA examination in March 2002, 
both knees were stable without swelling or effusion.  Range 
of motion was full without any complaints.  The diagnosis was 
that the right and left knees were normal without any 
residuals of trauma.  During the March 2006 Board hearing, 
the veteran testified that his left knee was fine, but his 
right knee had pain.  He stated that he had not had treatment 
for either knee since active service.  

As such, the Board finds that any bilateral knee complaints 
the veteran had in service are not indicative of any chronic 
disability, inasmuch as the post-service record shows no 
competent evidence of current bilateral knee disability upon 
which to predicate a grant of service connection.  While 
complaints of pain were noted in service, and have been noted 
since service, pain, without underlying pathology, does not 
constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.   
Where, as here, the only competent evidence establishes that 
the veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, this 
evidence does not provide any basis for allowance of either 
claim. While the veteran may well believe that he has right 
and left knee conditions that are related to his military 
service, in the absence of any competent evidence 
establishing either current disability, his claims must fail. 
In this regard, the Board notes that the veteran is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, and his own 
symptoms, including claims of knee pain.  However, medical 
questions of diagnosis are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a layman without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge). Hence, his own assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a right knee condition and 
a left knee condition must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Right Wrist Condition

The veteran's service medical records reflect that in 
September 1993 the veteran was diagnosed with tenosynovitis, 
De Quervain's, right hand and wrist and underwent surgical 
release of the first dorsal compartment of the right wrist.  
The last service medical record regarding the veteran's right 
wrist, dated in October 1993, reflects that the veteran had 
no complaints, and was doing well.  The remaining service 
medical records are negative for any further treatment or 
diagnosis of a right wrist condition. The veteran's March 
2001 service retirement examination report is negative for 
any complaints or diagnosis pertaining to the right wrist.  
The Board finds that this evidence fails to demonstrate a 
chronic right wrist condition in service.  The veteran's 
right wrist condition was acute and transitory, and is shown 
to have resolved in service. 

Furthermore, the post-service medical records are negative 
for any evidence that veteran has any current residuals from 
the right wrist surgical release in service (or other right 
wrist disability) upon which to predicate a grant of service 
connection.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any competent evidence that would support 
the presence of current residuals of a right wrist condition.  
Hence, in the absence of competent evidence of a right wrist 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection for that disability.  See Gilpin, supra; Brammer, 
3 Vet. at 225 (1992).  In the instant case, the claim for 
service connection for a right wrist disability must be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not been 
met for the claim.

As with the bilateral knee claims noted above, no assertions 
advanced by or on the veteran's behalf present any basis for 
allowance of the claim. The veteran is certainly competent to 
assert the onset of a condition in-service as well as to 
report his symptoms.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, as noted above, questions as to 
diagnosis and etiology are within the province of trained 
medical professionals, and outside the competence of 
laypersons such as the veteran.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for a right wrist condition must be denied.  In the absence 
of any competent evidence to support the claim, the benefit-
of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

Skin Condition of the Feet, Heels, and Toes

The veteran's service medical records show that the veteran 
complained of skin problems related to his feet, heels and 
toes bilaterally.  He was treated for heel calluses and 
plantar warts periodically in service.  On retirement 
examination in March 2001, his feet and skin were found to be 
clinically normal.  On contemporaneous self-report, the 
veteran indicated that he had a history of feet problems, and 
the examiner elaborated that this was recurrent plantar 
fasciitis.  

March 2002 VA joint and general medical examinations are 
negative for complaints, findings or diagnosis related to any 
skin conditions of the veteran's  feet, heels or toes.  The 
March 2002 VA joint examination report reflects a diagnosis 
of no evidence of plantar fasciitis.  

VA outpatient records and private medical records note that 
the veteran complained of left foot pain and swelling and 
cramping in the legs, but they were negative for complaints, 
findings or diagnosis related to any skin conditions of the 
veteran's feet, heels or toes.  

While there is evidence showing the veteran was treated for 
heel calluses, plantar warts, and recurrent plantar fasciitis 
in service, there is no medical evidence that he has since 
received treatment for any of these condition since his 
discharge from service nor is there any evidence showing he 
currently has a disability due to any of these in-service 
conditions.  The veteran has failed to submit any competent 
medical evidence demonstrating a current skin disability of 
the veteran's feet, heels or toes.  In the only opinion to 
address whether the veteran currently has a skin disability 
of the feet, heels or toes, the March 2002 VA joint 
examination report clearly stated that the veteran did not 
have plantar fasciitis.  Thus, absent evidence of a current 
disability, service connection cannot be granted for a skin 
condition of feet, heels or toes.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.

The veteran's personal belief that he has a current skin 
condition of the feet, heels or toes related to his military 
service is not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Under these circumstances, the claim for 
service connection for a skin condition of the heels, feet, 
and toes must be denied.  In the absence of any competent 
evidence to support the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Left Shoulder Condition

In August 2004, the veteran claimed service connection for 
arthritis of the left shoulder due to his duties as an 
orthopedic technician which required him to lift patients on 
a regular basis.  He stated that this type of heavy lifting 
resulted in arthritis to his left arm, to include pain that 
radiated all the way down to his fingers.  During the 
December 2006 Board hearing, the veteran asserted that his 
left shoulder starting hurting and his arm started tingling 
in 1996 while in Bosnia where he carried his weapon on his 
left shoulder.  When he returned to the States, he started to 
lift heavy objects, and his shoulder began to bother him 
again.  He stated that the doctors told him to lighten up on 
the weights.   Service medical records reflect that in 
September 1998 sustained a weight lifting injury to his left 
shoulder.  A December 1998 record noted that the veteran 
still had crepitus at the AC joint and weakness of the 
rotator muscles.  An x-ray of the left shoulder revealed no 
evidence of arthritic, inflammatory or traumatic changes.  
The impression was a normal left shoulder.  On service 
retirement examination in March 2001, there was no indication 
that the veteran continued to suffer with or complained of an 
ongoing left shoulder condition or was ever diagnosed with a 
left shoulder disability.  

A July 2004 private medical record from W.D. Barker, D.O., 
reflects that the veteran was seen for complaints of left 
shoulder pain with numbness and tingling in the hands and 
fingers, off and on, for the past two years.  X-rays showed 
that there was no fracture or dislocation, joints were 
intact, and there were no soft tissue calcifications.  The 
impression was a negative study of the left shoulder.  

On VA joint examination in March 2005, the veteran complained 
of pain near the top of his left shoulder, with some numbness 
and tingling of his arm.  Physical examination revealed no 
atrophy or deformity.  The veteran complained of pain on 
palpation of the AC joint on the left side.  Range of motion 
in the action and passive test was 170 degrees of abduction, 
170 degrees of forward flexion.  External rotation was 75 
degrees and internal rotation was 90 degrees.  Power against 
resistance was strong and measured a 5/5.  The diagnosis was 
history of chronic pain in the left shoulder.   X-rays of the 
left shoulder were normal with no evidence of arthritis.  The 
examiner opined that the current left shoulder complaints 
were not likely to be related to the veteran's service-
connected right shoulder condition. 

On VA peripheral nerves examination in March 2005, the 
veteran complained of intermittent pain in his left shoulder 
with arm pain associated with pulsation and numbness which 
occurred only at night.  The veteran denied any motor 
weakness of the left upper extremities.   After conducting 
EMG and nerve conduction studies, the examiner's final 
diagnosis was neuropathy, left ulnar nerve partial secondary 
to compression at the elbow.  The examiner opined that the 
ulnar nerve compression at the elbow is unrelated to the 
veteran's shoulder complaints.  

The March 2005 opinions do not include a diagnosis of a 
current left shoulder disability and x-rays were negative for 
arthritis.  Moreover, the March 2005 peripheral nerve opinion 
does not include a nexus opinion which tends to relate the 
veteran's complaints of 'residual pain' to any complaints of 
a left shoulder injury during his period of service.  In 
fact, the VA peripheral nerve opinion attributes the 
veteran's complaints related to his left arm to an ulnar 
nerve compression, and not to his shoulder. Furthermore, the 
opinion does not relate the left arm pain or the diagnosed 
ulnar nerve compression to any incident in service. The Board 
notes that none of the medical evidence currently of record 
includes any contrary opinion (i.e., one that actually 
supports the claim), and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.


The Board does note that in his September 2006 substantive 
appeal, the veteran contends that a St. Joseph Mercy of 
Macomb record noting that he underwent left shoulder rotator 
cuff repair is sufficient proof that he has continuity of 
symptomatology of a left shoulder condition since service.   
However, the Board points out that a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The only objective 
evidence of any rotator cuff repair was to the right shoulder 
while the veteran was in service.  Accordingly, this single 
notation of the veteran's reported surgical medical history 
is not objective medical evidence of continuity of 
symptomatology of a left shoulder condition after discharge 
from service.  38 C.F.R. § 3.303(b).  

In the absence of competent medical evidence of the currently 
claimed disability, and, if so, of a nexus between that 
disability and service, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 144 
(1992).

The Board does not doubt the sincerity of the veteran's 
belief that he has a left shoulder condition, manifested by 
pain, tingling and numbness to the arm and fingers, as a 
result of his military service.  However, where the 
determinative issue involves a question of medical diagnosis 
or causation, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for a left shoulder condition must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Arthritic Gout, Left Foot

During the December 2006 Board hearing, the veteran asserted 
that he currently has chronic arthritic gout that began in 
service.  He stated that he was first treated for gout after 
his left foot had become swollen and red during service.  He 
was given Motrin and told to ice it down.  He submitted a 
duplicate service medical record from  November 1995 in 
support of  his contentions.  However, the November 1995 
service medical record reflects that the veteran was seen 
with complaints of left foot pain, swelling, and redness when 
walking.  He denied any history of trauma or gout.  Objective 
findings revealed full range of motion, no synovitis, and no 
warmth or swelling.  There was tenderness at the proximal 
head of the first metatarsal.  The assessment was bunion.  
Moreover, the veteran's service retirement examination in 
March 2001 was negative for complaints or diagnosis of 
arthritic gout, left foot.  

The March 2002 VA examination was negative for any complaints 
or findings of arthritic gout, left foot.  

It was over three years after the veteran was discharged from 
service before gout was medically documented.  A November 
2004 private medical record from St. Josephs of Macomb 
reflects that the veteran was seen for left foot pain and 
swelling that appeared to be assessed as gout.  It was noted 
that the veteran had minimal edema of the left lower 
extremities, no pedal edema, and normal range of motion.

A January 2005 private medical record from W.D. Barker, D.O., 
reflects that the veteran was diagnosed with acute arthritic 
gout.  However, Dr. Barker did not opine as the etiology of 
the veteran's acute arthritic gout.

While the veteran does have a diagnosis of current arthritic 
gout of the left foot, the only evidence relating this 
disability to his service is the veteran's own assertions.  
However, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Since there is no medical evidence that the veteran's 
arthritic gout of the left foot was manifest to a compensable 
degree within the first year post-service, and there is no 
medical evidence even suggesting that the veteran's arthritic 
gout of the left foot is related to his military service, the 
preponderance of the evidence is against the claim and 
service connection for arthritic gout, left foot is denied. 
Gilbert, supra.


ORDER

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right wrist condition is denied.

Service connection for a skin condition of the heels, feet, 
and toes is denied.

Service connection for a left shoulder condition is denied.

Service connection for arthritic gout, left foot.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The Board notes that, although the record contains several 
VCAA notice letters pertaining to claims for service 
connection, the veteran was not provided with correspondence 
that specifically addresses the VCAA duties to notify and 
assist-specific to the current claim for a higher initial 
rating for status post left Achilles tendon rupture, left 
ankle.  On remand, a VCAA letter must be issued to correct 
this procedural due process defect.

Additionally, a review of the record reveals that in March 
2002, the veteran underwent VA examination for his left ankle 
disability.  However, at that time the examination was 
requested in connection with the veteran's claim for service 
connection; as such, the examination report does not contain 
sufficient findings to evaluate the current severity of the 
veteran's left ankle disability.  Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination of his left ankle at an 
appropriate VA medical facility that includes specific 
findings responsive to the applicable rating criteria as well 
as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating. See 38 C.F.R. § 3.655 (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of the notice of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  In this 
regard, the RO must send the veteran a 
letter that advises him of the specific 
evidence necessary to substantiate a 
claim for a higher initial rating, invite 
the veteran to submit all pertinent 
evidence in his possession, include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and explain the type of evidence that is 
his ultimate responsibility to submit. 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his left ankle, by a 
physician. The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays, as well as range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner is requested to perform 
range of motion testing of the left ankle 
and the examiner should indicate whether, 
during the examination, there is 
objective  evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
ankle.  If pain on motion is observed, 
the examiner should indicate the degree 
at which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such  
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the left ankle 
is best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis of the 
left ankle, malunion of the os calcis or 
astagalus, or astragalectomy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating.  The RO should 
consider and address all applicable 
rating criteria for evaluating the left 
ankle disability, as appropriate, and the 
RO should document its consideration of 
whether "staged rating", pursuant to 
Fenderson (cited to above), is 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


